BRICKELL, C. J.
The note on which the suit is founded is perfect and- complete, expressing as its consideration that it is given “for value received in the following described parcel of land,” describing it. It was not permissible for the defendant, by parol evidence, to prove that it was made on a different consideration.—Chitty on Bills, 70; West v. Kelly, 19 Ala. 353 ; Evans v. Bell, 20 Ala. 509; Hair v. Lee Brown, 10 Ala. 548 ; Beard v. White, 1 Ala. 436. The circuit court was, therefore, in error in permitting the defendant to introduce evidence that the consideration of the note was variant from that expressed. The first, second, fourth, fifth and sixth charges given by the court, are based on the evidence improperly admitted, and are, of consequence, erroneous. In the present aspect of the case, it can not well be determined *177whether the third and seventh charges, if they assert correct legal propositions, are pertinent to the issue involved.
The judgment is reversed, and the cause remanded.